Title: To George Washington from James Clinton, 28 June 1781
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany June 28th 1781
                        
                        Since my Letter of yesterday, I have been honored with your Excellency’s favor of the 25th inst. with its
                            Enclosure, which I forwarded instantly agreeable to the address.
                        I have already disposed of the New Levies in such a manner as to be able to move the Troops the moment I may
                            receve your Orders, as they are constantly held in the most perfect readiness. As soon as the Eastern Militia shall arrive
                            I shall station them agreeable to your Direction, and move the Troops down without loss of time. I have the honor to be
                            your Excellency’s Most obt humble Servet
                        
                            James Clinton
                        
                    